Citation Nr: 0905770	
Decision Date: 02/17/09    Archive Date: 02/24/09

DOCKET NO.  03-26 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to an initial compensable evaluation for a 
right calf scar.

3.  Entitlement to an initial compensable evaluation for a 
left knee scar.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran had active service from June 1986 to February 
1995.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from July 2003 and December 2004 rating decisions 
of the Des Moines, Iowa Regional Office, and the Detroit, 
Michigan Regional Office (RO), respectively, of the 
Department of Veterans Affairs (VA).

In August 2005 and April 2006 the Veteran gave testimony 
before a Decision Review Officer at the RO.  By a statement 
received in January 2007, the Veteran withdrew his request 
for a Travel Board hearing relative to all issues on appeal.

These matters were previously before the Board in May 2007 
when they were remanded to the RO for additional development 
of the evidence.  The requested action has been completed, to 
the extent possible, and the case is again before the Board 
for appellate consideration.  


FINDINGS OF FACT

1.  An inservice stressor has not been verified by the 
objective evidence of record.

2.  From January 29, 2001 and throughout the rating period on 
appeal, the Veteran's service-connected right calf scar 
measured 6 centimeters (cm) by 0.5 cm and was minimally 
atrophic and mildly hypopigmented relative to the surrounding 
skin; there was no pain, no underlying soft tissue damage, 
and there was no associated limitation of motion or function.

3.  From January 29, 2001 and throughout the rating period on 
appeal, the Veteran's service-connected left knee scar 
measured 3 cm by 0.4 cm and was minimally atrophic; there was 
no pain, no underlying soft tissue damage, and no associated 
limitation of motion or function.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated during the 
Veteran's active military service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2008).

2.  The criteria for an initial compensable rating for a 
right calf scar have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.7, 4.118, Diagnostic Codes 7800, 
7803, 7804, 7805 (prior to and from August 30, 2002).

3.  The criteria for an initial compensable rating for a left 
knee scar have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.7, 4.118, Diagnostic Codes 7800, 7803, 
7804, 7805 (prior to and from August 30, 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

                                                      VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant 
case.

Notice

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005); rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  
The amendments apply to applications for benefits pending 
before VA on, or filed after, May 30, 2008.  The amendments, 
among other things, removed the notice provision requiring VA 
to request the Veteran to provide any evidence in the 
Veteran's possession that pertains to the claim.  See 38 
C.F.R. § 3.159(b)(1).

The VCAA notice requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of a 
"service connection" claim.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  As previously defined by the 
courts, those five elements include:  (1) Veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

As the July 2003 rating decision granted service connection 
for a right calf scar and a left knee scar, such claims are 
now substantiated.  As such, the filing of a notice of 
disagreement as to the initial ratings assigned does not 
trigger additional notice obligations under 38 U.S.C.A. 
§ 5103(a).  38 C.F.R. § 3.159(b)(3) (effective May 30, 2008) 
per 73 Fed. Reg. 23353 to 23356 (April 30, 2008).  Rather, 
the Veteran's appeal as to the initial rating assignment 
triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 
7105, as well as regulatory duties under 38 C.F.R. § 3.103.  
As a consequence, VA is only required to advise the Veteran 
of what is necessary to obtain the maximum benefits allowed 
by the evidence and the law.

A February 2004 statement of the case (SOC) set forth the 
relevant diagnostic codes for consideration in rating the 
Veteran's scar disabilities, and the Veteran was informed of 
what was needed to obtain a schedular rating above the 
disability evaluation that the RO had assigned.  In March 
2006 the Veteran received notice regarding the assignment of 
a disability rating and/or effective date in the event of an 
award of VA benefits.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

As for entitlement to service connection for PTSD, by 
correspondence dated in September 2003, March 2004, January 
2006, and May 2007 the Veteran was informed of the evidence 
and information necessary to substantiate his claim, the 
information required of him to enable VA to obtain evidence 
in support of the claim, the assistance that VA would provide 
to obtain evidence and information in support of the claim, 
and the evidence that should be submitted if there was no 
desire for VA to obtain such evidence.  VCAA notice was 
provided prior to the initial AOJ adjudication.  Pelegrini.

Duty to Assist

While the Veteran's service personnel reports are of record, 
with the exception of a report of a January 1986 enlistment 
examination, and a report of a November 1994 service 
separation examination, the Veteran's service treatment 
records are not associated with the claims file.  Efforts by 
the RO to obtain additional service treatment records have 
been unsuccessful.  The Veteran has undergone VA examinations 
that have addressed the medical matters presented by this 
appeal.  The record also contains the Veteran's written 
statements in support of his appeal.  The Board has perused 
the veteran's statements and the clinical reports of record, 
but has found no indication of any additional available 
evidence.  As such, the Board finds that VA's duty to assist 
is met.  Accordingly, the Board will address the merits of 
the claims.

I.  PTSD

Service connection is warranted if it is shown that a Veteran 
has a disability resulting from an injury incurred or a 
disease contracted in active service, or for aggravation of a 
preexisting injury or disease in active military service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may also be granted for any disease diagnosed 
after discharge when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and the claimed inservice stressor; and 
credible evidence that the claimed inservice stressor 
actually occurred.  38 C.F.R. § 3.304(f); Cohen v. Brown, 10 
Vet. App. 128 (1997).

VA is required to evaluate the supporting evidence in light 
of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which the Veteran served, the Veteran's 
military records, and all pertinent medical and lay evidence.  
38 U.S.C.A. § 1154(a).

VA records in the Veteran's claims file contain a diagnosis 
of PTSD.  The Board notes, however, that a diagnosis of PTSD, 
related to service, based on an examination which relied upon 
an unverified history, is inadequate.  West v. Brown, 7 Vet. 
App. 70, 77 (1994).  It must therefore be determined whether 
there exists a stressor which has been verified from official 
sources or if there is credible supporting evidence from 
another source that a stressor claimed by the Veteran 
occurred.

The Board observes that if a claimed stressor relates to 
combat, service department evidence that the Veteran engaged 
in combat, or received certain personal awards normally 
associated with combat, will be accepted (in the absence of 
evidence to the contrary) as conclusive evidence of the 
claimed in-service stressor.  38 C.F.R. § 3.304(f).  If, 
however, the VA determines that the Veteran did not engage in 
combat with the enemy, the Veteran's lay testimony, by 
itself, is not sufficient to establish the occurrence of the 
alleged stressor.  Instead, the record must contain credible 
supporting evidence which corroborates the Veteran's 
testimony or statements.  38 C.F.R. § 3.304(f); Cohen, supra.

In his September 2003 PTSD stressor statement the Veteran 
indicated (page 12) as follows:

Following my graduation from [Navy 
training] a few months later I was 
eventually assigned to other commands.  
At those commands I found myself in life 
threatening situations where I was forced 
to kill other people.

Every time I did it I felt one of two 
things: either absolutely nothing or 
uncontrollable rage depending on the 
circumstances surrounding the death 
however the emotion I never felt was 
guilt.  I didn't feel guilty because 
everyone I killed was a bad guy and it 
was my duty to terminate them with 
extreme prejudice.  If I didn't do my job 
then they would end up killing innocent 
people and I couldn't let that happen.

Despite the Veteran's assertions that he killed certain 
individuals while performing his official duty, the Board 
notes that the Veteran's service personnel records do not 
show that he received medals or decorations which verify 
combat.  Indeed, there is no service department evidence that 
the Veteran engaged in combat, and so service connection for 
PTSD requires credible supporting evidence that a claimed 
inservice stressor actually occurred.  38 C.F.R. § 3.304(f).

The Veteran's November 1994 service separation examination 
noted that psychiatric evaluation was normal.  The Veteran 
specifically denied having any problems with depression or 
nervous trouble of any sort on the corresponding Report of 
Medical History.

As noted, VA treatment records contain diagnoses of PTSD, and 
a July 2004 VA examiner essentially noted an inservice 
stressor (1987 fatal vehicle accident) that supported the 
PTSD diagnosis.  

The Veteran's main stressor in this case, as reported in his 
September 2003 statement and elsewhere, pertains to a motor 
vehicle accident that the Veteran contends occurred in 
December 1987.  According to the Veteran, in December 1987, 
while receiving Navy training at a facility in New York, he 
was driving his personal motor vehicle when he struck and 
killed a female civilian who had essentially jumped in front 
of his car.  The Veteran has claimed that he was told by 
Naval authorities not to discuss the incident with anyone 
(August 2005 RO hearing transcript, pages 1, 4), and that 
Naval authorities (April 2006 RO hearing transcript, page 1) 
essentially swept the incident under the rug (due to the 
secret nature of the Veteran's training).  He has also stated 
that he has been unable, despite much effort, to obtain any 
copy of the report, whether from civilian or military 
authorities.  The Veteran has provided the precise location 
of the accident (Ballston Spa, New York, near the I-87 
bridge), even to the point of including the GPS coordinates.

The Veteran has submitted two statements from service 
comrades in support of his claim.  In a statement dated in 
September 2004, M.W. indicated that he had attended Naval 
training school with the Veteran and had recalled that the 
command had made an announcement that the Veteran had been 
involved in a car accident that had involved the death of a 
female civilian.  In a statement dated in December 2004, S.S. 
indicated that he had known the Veteran during Naval training 
and had lived with the Veteran at the time of the December 
1987 incident.  S.S. stated that one night the Veteran 
returned home and was visibly shaken, and that right behind 
the Veteran was a police officer who took the veteran's 
statement.  It was reported that the veteran explained to 
S.S. and the others in the room that the Veteran had been 
involved in an auto accident and had killed a woman near a 
local bridge.  S.S. stated that the next morning he viewed 
the Veteran's car and noticed blood on the vehicle and damage 
to the vehicle's right front corner panel.

In a statement dated in October 2004 the Veteran's wife 
indicated that the Veteran would not tell her about certain 
events he encountered during his Navy service.  She noted 
that he was very anxious and mildly paranoid.

A review of the claims file reveals that in an effort to 
obtain an official report of the asserted December 1987 
accident, the RO has contacted local authorities in the area 
of the incident described by the Veteran and requested any 
reports or information pertaining to the December 1987 
accident.  

In a response received in October 2003, the Ballston Spa Fire 
Department stated that they had no record of the incident, 
and referred the RO to the Malta Ridge authorities.  However, 
in a January 2005 response, the Malta Ridge Fire Department 
stated that a report of the incident was not available due to 
the fact "we where not dispatched to the incident according 
to our records."  

The Ballston Spa Police Department, in an October 2003 
response, indicated that no record was "with this 
department."  They also referred the RO to the Saratoga 
County sheriff and the New York State Police.  A note from 
the New York State Police indicated that they had no report 
pertaining to the December1987 accident.  In an August 2008 
response from the Saratoga County Sheriff's Department, those 
officials noted that due to the date of the accident in 
question the record was "not accessible."

In a statement received in November 2008 (and at his August 
2005 RO hearing, page 6), the Veteran indicated that he had 
previously had a copy of a police report of the 1987 accident 
but had thrown it away.  He also noted that he had contacted 
the legal department of the Nuclear Power Training Unit in 
Ballston Spa and was essentially told that all training 
records from that facility were destroyed 10 years after an 
individual's graduation.

While statements from S.S. and M.W. do tend to support some 
of the Veteran's assertions, even those individuals have 
indicated that they did not witness the actual accident.  
While not outright rejecting these statements, the Board 
notes that the statements appear to be unsigned and both S.S. 
and M.W.'s statements are formatted exactly the same as other 
statements in the file and both tend to use the same language 
and descriptions.  At any rate, the claims file does not 
contain an official report, military or civilian, of the 
December 1987 incident.  After a careful review of the 
evidence, the Board must conclude that the claimed stressor 
has not been verified by credible supporting evidence, and 
the Veteran's claim for service connection therefore does not 
meet the requirements of 38 C.F.R. § 3.304(f).

While the question of whether a proven stressor is sufficient 
to support a diagnosis of PTSD is a medical question, the 
question of whether an alleged stressor actually occurred is 
a question for VA adjudicators.  Cohen.  Further, the matter 
of whether there is credible supporting evidence of a 
Veteran's account of a stressor is a question of fact and 
credibility to be determined by the Board.  The lack of 
sufficiently credible supporting evidence of a claimed 
stressor is the determinative factor in this case.

In short, all of the requirements for service connection for 
PTSD have not been fulfilled, and, consequently, entitlement 
to service connection for PTSD is not established.

As noted, the Veteran's complete service treatment records 
are not associated with the claims file.  Significantly, 
however, the Board observes that reports of the Veteran's 
enlistment and separation examinations are of record, and the 
Veteran has not claimed that he sought treatment for 
psychiatric disability during service.  Further, while the 
Board is cognizant of the heightened duty to explain its 
findings and conclusions and to consider carefully the 
benefit-of-the-doubt rule (O'Hare v. Derwinski, 1 Vet. App. 
365, 367 (1991)), the Veteran still has the burden to 
establish his claim by competent clinical evidence which is 
at least in equipoise.



II.  Scars

Disability evaluations are determined by comparing a 
Veteran's present symptoms with criteria set forth in the 
VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Because the instant 
appeal is from the initial rating assigned with the grant of 
service connection, the possibility of "staged" ratings for 
separate periods during the appeal period, based on the facts 
found, must be considered.  Fenderson v. West, 12 Vet. App. 
119 (1999).

When a question arises as to which of two ratings applies 
under a particular code, the higher rating is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the Veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 
3.102, 4.3.

Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss, 
in detail, all the evidence of record.  Indeed, the Federal 
Circuit has held that the Board must review the entire 
record, but does not have to discuss each piece of evidence.  
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  
Therefore, the Board will summarize the relevant evidence 
where appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as 
to these claims.

The July 2003 rating decision granted service connection for 
a right calf scar and a left knee scar, and assigned 
noncompensable ratings, effective January 29, 2001.

The portion of the Rating Schedule pertaining to the rating 
of skin disorders (38 C.F.R. § 4.118) was revised, effective 
August 30, 2002, and now includes new criteria for rating 
scars (Diagnostic Codes 7800-7804).

Prior to August 30, 2002, under Diagnostic Codes 7803 and 
7804, a 10 percent rating is assigned for scars which are 
superficial, tender and painful on objective demonstration or 
for superficial scars which are poorly nourished, with 
repeated ulceration.

A disability evaluation of 10 percent or more may be assigned 
under Diagnostic Code 7805, which provides for an evaluation 
of scars based upon limitation of function of the part 
affected.

Effective August 30, 2002, scars other than of the head, face 
or neck, that are deep or that cause limited motion, are 
rated from 10 percent to 40 percent, depending on the size of 
the area affected.  Diagnostic Code 7801.

Scars, other than of the head, face or neck, that are 
superficial, and that do not cause limited motion, which 
affect an area of 144 square inches (929 square centimeters) 
or greater, warrant a 10 percent rating.  Diagnostic Code 
7802.

Unstable superficial scars will be rated as 10 percent 
disabling under Diagnostic Code 7803.  Note (1) indicates 
that an unstable scar is one where, for any reason, there is 
frequent loss of covering of skin over the scar.  Note (2): A 
superficial scar is one not associated with underlying soft 
tissue damage.  Under Diagnostic Code 7804, superficial scars 
which are painful on examination will be rated as 10 percent 
disabling.  Under Diagnostic Code 7805, scars may also be 
rated on the basis of any related limitation of function of 
the body part they affect.

The Board notes that effective October 23, 2008, the portion 
of the Rating Schedule pertaining to the rating of skin 
disorders (38 C.F.R. § 4.118) was revised.  The Board notes 
that the amendments only apply, however, to applications for 
benefits received on or after October 23, 2008.  73 Fed. Reg. 
54, 708 (Sept. 23, 2008).  While the Veteran can request a 
review under these new clarified criteria, the Veteran has 
not requested such a review.  Further, the Board notes that 
there is no evidence dated subsequent to October 23, 2008 
associated with the claims file.  As such, the amended 
regulation diagnostic code criteria are not for consideration 
in this appeal.

The report of the Veteran's November 1994 service separation 
examination noted a 3 cm scar of the left knee and a 3 cm 
scar of the right calf.

An April 2003 VA examination and a July 2004 VA examination 
contained no physical findings related to the left knee scar 
or right calf scar.

At a September 2008 VA (USNH Guam VA Hospital) scar 
examination, the Veteran had normal ambulation with no 
limitation of range of motion.  Examination of the right 
medial calf revealed a 6 cm by 0.5 cm scar, with no pain, no 
adhesions of the underlying tissue, no ulceration, and with 
no underlying soft tissue damage.  The scar was described as 
being minimally atrophic, not deep, and mildly hypopigmented 
relative to the surrounding skin; there was no limitation of 
motion.

Examination of the left medial lower thigh revealed a 3 cm by 
0.4 cm scar, with no pain, no adhesions of the underlying 
tissue, no ulceration, and with no underlying soft tissue 
damage.  The scar was described as superficial and not deep, 
and as being minimally atrophic with no pigmentary changes or 
limitation of motion.  In the diagnosis portion of the 
examination, the examiner noted that the scars presented no 
impairment of the joint function and had no significant 
cosmetic disfigurement.

The Veteran's right calf and left knee scars are not shown to 
be unstable, tender, or painful on objective demonstration so 
as to warrant a compensable evaluation under Diagnostic Codes 
7803 and 7804.  The Veteran's scars are not shown to be 
poorly nourished with repeated ulceration, are not shown to 
result in limitation of function, and are not shown to be 
deep, cause limited motion, or exceed 144 square inches so as 
to warrant a compensable evaluation under Diagnostic Codes 
7801-7805.

In sum, an initial compensable rating for a right calf scar 
or left knee scar is not warranted at any time during the 
rating period on appeal, from January 29, 2001.  As the 
preponderance of the evidence is against the claims, the 
benefit of the doubt rule is not applicable.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 54- 56 (1990).

As for extraschedular consideration, the threshold 
determination is whether the disability picture presented in 
the record is adequately contemplated by the rating schedule.  
Thun v. Peake, 22 Vet. App. 111 (2008).  The Board finds that 
the Veteran's disability picture is not so unusual or 
exceptional in nature as to render his schedular ratings 
inadequate.  The Veteran's disabilities have been evaluated 
under the applicable diagnostic codes that have specifically 
contemplated the level of occupational impairment caused by 
his right calf and left knee scars.  Therefore, referral for 
assignment of an extra-schedular evaluation in this case is 
not in order.  Floyd v. Brown, 9 Vet. App. 88, 95 (1996); 
Bagwell v. Brown, 9 Vet. App. 337 (1996).


ORDER

Service connection for PTSD is denied.

An initial compensable evaluation for a right calf scar is 
denied.

An initial compensable evaluation for a left knee scar is 
denied.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


